NUMBER 13-09-00508-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MARIO SALAZAR



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Benavides, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Mario Salazar, filed a petition for writ of mandamus in the above cause on
September 2, 2009, through which he complains that the trial court erred in refusing to
issue a nunc pro tunc judgment.  Relator contends that his judgment of conviction
erroneously states that relator was convicted of a first-degree felony offense rather than
a third-degree felony offense.   The Court requested and received a response from the real
party in interest, the State of Texas, acting by and through the Criminal District Attorney
of Hidalgo County, Texas.  According to the response, the trial court issued the requested
nunc pro tunc judgment on December 29, 2008.  The State asks the Court to deny the
petition for writ of mandamus on grounds that it "seeks relief concerning an issue which
has already been addressed and is therefore moot."
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that the petition for writ of mandamus has been
rendered moot.  Accordingly, the petition for writ of mandamus is DISMISSED AS MOOT
without reference to the merits thereof. 

								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 30th day of September, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).